Citation Nr: 1311994	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a service connection claim for bronchitis, and if so, whether service connection is warranted.

3.  Entitlement to an increased rating higher than 10 percent for right Achilles tendonitis.

4.  Entitlement to an increased rating higher than 10 percent for chronic left ankle strain with Achilles tendonitis, left lower extremity.

5.  Entitlement to an increased rating higher than 20 percent for cervical spine arthritis.

6.  Entitlement to an increased rating higher than 20 percent for lumbar spine arthritis with degenerative disc disease.

7.  Entitlement to an increased rating higher than 10 percent for residuals of compression injury to the thoracic spine with degenerative changes.

8.  Entitlement to an initial rating higher than 10 percent for bilateral metatarsalgia.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1974 and July 1988 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO identified the rating decision on appeal as an April 2008 rating decision.  The Board accepts the April 2008 rating decision as the decision on appeal with respect to the claim to reopen service connection for bronchitis, the claim for service connection for the right knee disorder, the initial rating claim for a rating higher than 10 percent for bilateral metatarsalgia, and entitlement to a TDIU.  

However, with respect to the other matters on appeal, the record shows that the Veteran has continued his appeal from earlier rating decisions.  In September 2004, the RO, in pertinent part, denied an increased rating for disabilities of the cervical, lumbar, and thoracic spines.  The Veteran did not file a notice of disagreement with this rating decision, per se, but he submitted a statement in December 2004 indicating his desire to file a "service connection" claim for a "neck injury."  He also submitted a later statement in September 2005 noting that he wanted to file an increase in his service-connected back conditions.  Additional relevant evidence concerning VA outpatient treatment for the neck and back also was added to the record in October 2004, suggesting a reasonable possibility of an increase in severity of the spinal conditions.  As the Veteran submitted statements that, in effect, indicate his desire to continue with these claims and new and material evidence pertaining to the spinal conditions was submitted within one year of the September 2004 rating decision, the Board determines that the September 2004 rating decision remained pending as it pertained to the increased rating claims for the cervical spine, lumbar spine, and thoracic spine.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In June 2006, in pertinent part, the RO denied an increased rating for Achilles tendonitis of the lower extremities.  In July 2006, the Veteran submitted a statement that he wanted to file an increase for his Achilles tendonitis, which, in effect, indicates his desire to continue with the increased rating claim for Achilles tendonitis, even though he did not specifically state that he was intending to disagree with the June 2006 rating decision.  Copies of his Social Security Administration (SSA) disability records were also added to the record at that time, which included treatment records pertaining to the feet that had been considered in determining that the Veteran was disabled (though SSA disability benefits were awarded based on other disabilities).  As the Veteran submitted statements that, in effect, indicate his desire to continue with the increased rating claim for bilateral Achilles tendonitis and new and material evidence pertaining to the feet was submitted within one year of the June 2006 rating decision, the Board determines that the June 2006 rating decision remained pending as it pertained to the increased rating claim for bilateral Achilles tendonitis.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board notes further, that in an October 2010 rating decision, the RO determined that service connection was in order for chronic left ankle strain and evaluated that disability with the Veteran's previously service connected Achilles tendonitis of the left lower extremity because the disability affects the same area and has the same symptomatology.  See 38 C.F.R. § 4.14 (2012).  The disability was recharacterized as shown above.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.  The Veteran previously stated on a VA Form 9 in November 2010 that he wanted to "drop the bilateral metatarsalgia."  However, the Veteran submitted testimony on this matter at the Board hearing; thus it appears he did not intend to withdrawn that issue from appellate consideration and it will be considered by the Board in this decision. 

The issue of a claim to reopen service connection for posttraumatic stress disorder based on new and material evidence has been raised by the record via testimony from the Veteran at the October 2011 hearing and a statement submitted by the Veteran in April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of increased ratings for disabilities of the cervical, thoracic, and lumbar spines, left ankle strain with Achilles tendonitis of the left lower extremity, Achilles tendonitis of the right lower extremity, and bilateral metatarsalgia, as well as service connection for a right knee disorder and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original service connection claim for bronchitis was denied in a March 1990 rating decision.  The Veteran did not appeal this rating to the Board.  

2.  The evidence received since the March 1990 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bronchitis.


CONCLUSIONS OF LAW

1.  The March 1990 RO decision that denied entitlement to service connection for bronchitis is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the March 1990 RO decision that denied entitlement to service connection for bronchitis is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 510, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2012). 

With regard to the claim to reopen a finally disallowed claim for service connection for bronchitis, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board in this decision grants the Veteran's claim adjudicated below to the extent that it is reopened.  As such, any deficiencies with regard to Kent notice are harmless and not prejudicial. 

As to the underlying issue of service connection, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A RO letter dated November 2007 informed the Veteran of the elements required by 38 C.F.R. § 3.159(b), as stated above both to reopen the claim, and to establish the underlying claim.  The claim was most recently readjudicated in a November 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect). 

VA has a duty to assist the Veteran in the development of a claim.  However, this duty does not attach until new and material evidence has been received sufficient to reopen the Veteran's claim.  38 C.F.R. § 3.159(c)(4).  The Board reopens the claim in this decision; however, additional development is deemed warranted in furtherance of VA's duty to assist which is outlined in the remand below.  

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veterans Law Judge (VLJ), which was conducted in October 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the hearing, the VLJ discussed the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

In this decision, the Board finds that new and material evidence has been received to reopen the service connection claim for bronchitis.  As this represents a complete grant of the benefit sought on appeal, other than the matters that are addressed in the remand section below, no further discussion of VA's duty to notify and assist is necessary.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for bronchitis was originally denied by a March 1990 RO decision on the grounds that the in-service assessment of bronchitis on one occasion was not supported by objective medical findings and not found on recent VA examination.  The service treatment records showed that the Veteran was seen for upper respiratory infection in December 1972 with complaints of wheezing attacks, and again for an upper respiratory infection in October 1988.  He also had complaints of chest pain in November 1972 and August 1974.  In December 1988 he had complaints of a productive cough and was assessed as having bronchitis.  The Veteran underwent a VA examination after service in December 1989 and was diagnosed with history of bronchitis.
 
In denying the claim in March 1990, the RO noted that the service treatment records showed that in December 1988 the Veteran was seen with complaints of the flu for 14 days and had a productive cough with thick green production.  The assessment was bronchitis, which was the only assessment.  The post-service VA examination report showed the Veteran was in no acute respiratory distress; respiratory rate was 18 per minute; lungs revealed no rales or rhonchi; and air entry was good bilaterally.  Expiratory wheeze was heard in the upper left posterior chest wall on forced expiration; but the pulmonary function test was unremarkable.  The diagnosis was history of bronchitis.  The Veteran was notified of the RO's decision but he did not file an appeal.  Therefore, the March 1990 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
The Veteran filed his current application to reopen in January 2007.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (CAVC or Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decisionmakers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Additional evidence obtained since the March 1990 RO decision includes a diagnostic impression of bronchitis on a December 1997 VA treatment record.  The Veteran reported recurrent bronchitis yearly and complained of a productive cough with green sputum.  The Veteran also submitted testimony at the Board hearing that he had been fired because of his bronchitis in 1983 (between his periods of service).  SSA disability records were added to the file, though the SSA disability benefits were not based on bronchitis.  Evidence of a post-service diagnosis of bronchitis was not previously considered by VA and supports the presence of a current disability possibly related to military service, which was not of record in the prior denial in March 1990.  The testimony presented by the Veteran also reflects the Veteran's competent assertions of having symptoms of bronchitis in between his periods of military service that were severe enough for him to lose his job.  When considering the new evidence, combined with other evidence of record, there is, at least, a reasonable possibility of substantiating the claim.  Thus, the evidence meets the standard noted in Shade for reopening the claim based on new and material evidence. 

As the additional evidence is new and material, the claim of entitlement to service connection for bronchitis is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, as discussed in the remand below, additional development of this claim is required prior to Board adjudication on the merits of claim.


ORDER

New and material evidence having been received, the claim for service connection for bronchitis is reopened; the appeal is granted to this extent only.


REMAND

Service Connection for Bronchitis

In addressing this claim, initially, it is noted that while the Veteran testified that he was fired for taking too many sick days for his bronchitis in between his periods of service in 1983, the June 1972 induction examination and June 1988 enlistment examination do not mention any pre-existing bronchitis.  The July 1972 pre-induction physical notes sinusitis, allergic rhinitis, and hay fever, as well as the Veteran's reports of a chronic cough, including coughing up blood three to four months ago.  The October 1972 induction examination also notes the Veteran stated he had asthma, though this was not witnessed by the examining physician.  However, as the lungs were noted to be normal on clinical evaluation at entry into service in 1972, and again during the Veteran's enlistment into his second period of service in June 1988, the Veteran is presumed sound at entry into service.  There also is no clear and unmistakable evidence of a pre-existing bronchitis disability to rebut the presumption of soundness at entry into service, as the Veteran's lay statements at the hearing do not meet this standard.  Thus, the relevant issue is whether the Veteran has bronchitis that was incurred in service (or proximately due to or aggravated by his service-connected chronic rhinitis).  See 38 C.F.R. § 3.304(b).

The service treatment records show the Veteran was assessed as having bronchitis in December 1988.  He also was seen for upper respiratory infections with productive cough and complaints of chest pain in 1972 and 1988.  In February 1989, it was noted that the Veteran was a smoker.  Later treatment records in 1997 indicate that he had quit smoking.  The Veteran testified that his bronchitis was related to exposure to dust on the back of trucks on tank trails.  He also indicated treatment for upper respiratory infections, pneumonia, and asthma in service.

After service, the Veteran was assessed as having bronchitis in December 1997.  The Veteran reported recurrent bronchitis on a yearly basis.  There are no more recent treatment records concerning bronchitis. 

Nonetheless, given that the record shows a diagnosis of bronchitis in service and a post-service diagnosis of bronchitis, the Board finds that a VA examination and medical nexus opinion are warranted to assist in resolving this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The medical opinion also should address whether the Veteran's bronchitis is caused or aggravated by his (now) service-connected chronic rhinitis (as of an October 2010 rating decision).

Service Connection for Right Knee

At entry into the Veteran's first period of service, the July 1972 induction physical noted that the Veteran had a defect in his right knee but that it was not considered disqualifying.  The consultation report on the right knee noted that the Veteran reported problems with his right knee for the past three or four years.  He had had multiple small injuries but no definite major problems.  He reported that he was unable to twist his knee and that it would give way on him and swell intermittently.  X-ray examination of the right knee was normal and there were no other objective findings noted.  It was determined that the right knee was not considered disqualifying.

Even though the Veteran's right knee was not considered as disabling at entry into service, it was listed under "defects" on the Veteran's induction physical.  Therefore, the Veteran's right knee is not considered sound at entry into service, and he can only bring a service connection claim based on aggravation in service (or as secondary to a service-connected disability).  See 38 C.F.R. §§ 3.306, 3.310.  

The Veteran was a cook in service and testified that he bruised his knee in 1972.  He did not remember treatment in service.  His current treatment was at the VAMC at Wade Park where he was told he had ligament damage in both knees and currently wore knee braces.  He also testified that his compression injury to the thoracic spine (which is a service-connected disability) made him walk differently, which put more strain on his knees, particularly since he could not stretch his Achilles tendons (another service-connected disability).  In addition, he mentioned that his back pain would shoot down to his knees.  

X-ray examination of the knees in 1997 and more recently in 2007 was normal.  However, a May 2010 VA emergency room record notes that the Veteran was seeking a right knee brace due to chronic issues with pain and surgery.

Based on these findings and statements from the Veteran, an examination is warranted to determine whether the Veteran's pre-existing right knee disorder was aggravated by his military service and/or whether he has any present knee disability that was caused or aggravated by his service-connected orthopedic disabilities, including his thoracic spine, lumbar spine, or Achilles tendonitis.  
 
Increased Ratings and TDIU

The Veteran was last evaluated for his disabilities of his cervical, thoracic, and lumbar spines, bilateral Achilles tendonitis, and bilateral metatarsalgia in August 2007.  His left ankle was evaluated in September 2010, but the report did not specifically address his bilateral Achilles tendonitis or his metatarsalgia.  He testified at the October 2011 Board hearing that all of his disabilities were getting worse.  

Regarding his Achilles, he indicated that they would cramp two to three times per week.  He also reported more pain and debilitation, even without strenuous activities.  He had swelling with strenuous activity and could only walk for about 20 minutes before needing to sit down.  With respect to the metatarsalgia, he indicated that he was in constant pain and felt like he was walking on marbles.  He also mentioned that he would wear flip flops to relieve his symptoms.  

In addressing the spine, the Veteran stated that he wore a cervical collar and could not sleep on his stomach as he would have temporary paralysis.  He also complained of nerve problems with his arms.  Regarding the lumbar spine he could not bend over and it would go out every couple of months, requiring him to get an adjustment.  The sciatic nerve would be pinched and pain would radiate down his legs, as well.

The last examination in 2007 noted that there was no sensory impairment related to the spine disabilities or incapacitating episodes.  He was able to bend forward on forward flexion of the lumbar spine.  There also was significant pain noted regarding the metatarsalgia and Achilles tendonitis.

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record demonstrates a potential increase in severity of the Veteran's disabilities of his cervical, thoracic, and lumbar spines, bilateral Achilles tendonitis, and bilateral metatarsalgia since he was last evaluated in August 2007, another examination is warranted on remand.

The opinions provided also should address whether the Veteran has been rendered unemployable due to his service-connected disabilities.  The record shows that the Veteran last worked in 1996.  He has been found disabled by SSA, in part, due to his back disability.  He also has submitted an April 2006 letter from his private chiropractor, Dr. Blueter, who noted that the Veteran is unable to work due to his spine.  

In addition the Veteran testified at the Board hearing that he receives ongoing treatment at the Wade Park VAMC in Cleveland.  There are only intermittent treatment records from the VAMC in Cleveland in the claims file and no relevant treatment records in Virtual VA.  Therefore additional treatment records also should be obtained on remand.  

The Veteran had previously submitted a signed VA 21-2142 for Dr. Urbain, in Ravenna, Ohio for treatment of "all conditions" from January 1990 to October 2003.  Efforts to obtain these records should be made, as well.  In addition, the Veteran testified that a Dr. Bressy (sp) at the Tiago Falls Pain Management Clinic had said he was precluded from working.  On remand, the Veteran should be asked to identify where these records can be obtained as they are potentially relevant to his claim for entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing the criteria for secondary service connection under 38 C.F.R. § 3.310.

2.  Ask the Veteran to submit or provide the relevant information for VA to obtain records from Dr. Bressy (sp) at the Tiago Falls Pain Management Clinic, who reportedly said he was precluded from working.  Also, make reasonable efforts to obtain records from Dr. Urbain, in Ravenna, Ohio for treatment of "all conditions" from January 1990 to October 2003, as noted on a signed VA Form 21-4142 in the file (Volume 4).  Thereafter, if the Veteran complies with the RO's requests, make efforts to obtain these records and document all attempts.  If efforts to obtain the additional records are unsuccessful, notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(1), (e)(1).

3.  Make arrangements to obtain relevant VA treatment records from the VAMC in Cleveland dated from November 2002 to February 2009, and from November 2010 to present noting podiatry and orthopedic records concerning the knees, Achilles tendon, feet, and spine.  If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1).

4.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to determine the etiology of the Veteran's bronchitis.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other histories.  All necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide a comprehensive assessment of the presence of any bronchitis disorder.

The examiner also should provide an opinion as to the following:

(a)  the likelihood (very likely, as likely as not, or unlikely) that any bronchitis disorder had its onset in the Veteran's active military service or is otherwise related to any disease, event, or injury during his service - including his exposure to dust, or upper respiratory infections;

(b)  the likelihood (very likely, as likely as not, or unlikely) that any current bronchitis disorder was caused by the Veteran's now service-connected chronic rhinitis;

(c)  the likelihood (very likely, as likely as not, or unlikely) that any current bronchitis disorder, alternatively, was aggravated (permanently worsened) by the Veteran's now service-connected chronic rhinitis.  If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the bronchitis disorder before the onset of aggravation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Upon receipt of all additional records, schedule an appropriate VA compensation examination for a right knee disorder.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other histories.  All necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide a comprehensive assessment of the presence of any right knee disorder.

The examiner also should provide an opinion as to the following:

(a)  whether it is at least as likely as not that the Veteran's pre-existing right knee disorder increased in severity during service including due to his duties as a cook; 

(b). if so, was any increase in disability clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease;

(c)  the likelihood (very likely, as likely as not, or unlikely) that any current right knee disorder, alternatively, was either proximately caused by, or aggravated (permanently worsened) by the Veteran's service-connected lumbar or thoracic spine disabilities, or his bilateral metatarsalgia and/or left ankle strain with bilateral Achilles tendonitis, to include as due to his altered gait.  If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the right knee disorder before the onset of aggravation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the cervical, thoracic, and lumbar spine disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected cervical, thoracic, and lumbar spine disabilities.

The examiner should conduct range of motion testing of the cervical, thoracic, and lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's cervical, thoracic, and lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical, thoracic, and lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Further, the examiner should identify any neurological pathology related to the service-connected cervical, thoracic, and lumbar spine disabilities, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

As to any intervertebral disc syndrome associated with the disabilities of the cervical, thoracic, and/or lumbar spine, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes,' defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also discuss the impact the Veteran's cervical, thoracic, and lumbar spine disabilities have on his ability to seek and maintain gainful employment, and indicate whether such, alone or in combination with all of the Veteran's service-connected disabilities, renders him unemployable.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the left ankle strain with Achilles tendonitis of the left lower extremity, Achilles tendonitis of the right lower extremity, and bilateral metatarsalgia.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left ankle strain with Achilles tendonitis of the left lower extremity, Achilles tendonitis of the right lower extremity, and bilateral metatarsalgia.

The examiner should conduct range of motion testing of the ankles/feet, specifically noting whether - upon repetitive motion of the Veteran's bilateral lower extremities and particularly, the ankles and feet - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the bilateral lower extremities including the ankles and feet are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also discuss the impact the Veteran's left ankle strain with Achilles tendonitis of the left lower extremity, Achilles tendonitis of the right lower extremity,  and bilateral metatarsalgia disabilities have on his ability to seek and maintain gainful employment, and indicate whether such, alone or in combination with all of the Veteran's service-connected disabilities, renders him unemployable.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Ensure the examiners' opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

9.  Then readjudicate the remaining claims in light of the additional evidence, including all relevant evidence submitted since the November 2010 Supplemental Statement of the Case.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


